                 Case 21-50471-LSS   Doc 1-1   Filed 05/18/21   Page 1 of 2




                                     Exhibit A




DOCS_DE:234422.1 89006/001
                                                Case 21-50471-LSS          Doc 1-1     Filed 05/18/21     Page 2 of 2
                A                      B               C               D                     E                  F                   G
 2 Transfer Date Range: 05-18-2019 through 08-15-2019
 3
 4 TRANSFEROR DEBTOR-AVENUE STORES, LLC
 5 Vendor:
 6                             ARANDELL CORPORATION
 7                             PO BOX 405 MENOMON
 8                             EE FALLS WI 53052-0405
 9
10
11 Payment #                   Payment Date      Clear Date    Payment Amount      Invoice #            Invoice Date        Invoice Amount
12 684031                             05/08/2019    05/21/2019 $         78,200.60 057787                        04/12/2019 $        78,200.60
13 686503                             07/10/2019    07/16/2019           72,040.24 058180                        05/24/2019          72,040.24
14 TOTAL                                                       $        150,240.84                 3
